DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apps et al (7,086,531).

    PNG
    media_image1.png
    663
    1059
    media_image1.png
    Greyscale

As to claim 1, Apps discloses a beverage crate (10, Figure 1) comprising: a base (floor structure 20) having opposed end edges (end edge is the shorter end edge) and opposed side edges (longer side edge); a pair of end walls (14,18) extending upward from the end edges of the base; and a pair of side walls (12 and 16) extending upward from the side edges of the base, each of the side walls including an upper band portion connected to the base by inwardly-offset columns, the upper band portions each including at least one upper peak protruding upwardly and at least one complementary lower recess aligned below the at least one upper peak, the upper band portions each including at least one lower peak protruding downwardly and at least one complementary upper recess aligned above the at least one lower peak (Please see Figure above with annotation).

As to claim 6, Apps further discloses the upper band portion is asymmetrical (Figure 1).
As to claims 7-8, Apps further discloses each end wall including an upper edge having an outer portion (outer portion being the surface 12) and an inner portion (inner portion being the protruding portion (58, 58a), wherein the inner portion projects upwardly higher than the outer portion (as seem in Figure 3, the end wall outer portion ends at reference 84 and is lower than the inner portion (58a), the inner portion has a convex upper surface (as shown in Figure 1, the inner portion of the 58a at the end wall having curved surface).
 Claims 1-2, 4-5  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meers et al (2014/0110303, herein Meers `303).
As to claim 1, Meers `303 discloses a beverage crate comprising: a base (12) having opposed end edges and opposed side edges a pair of end walls (16) extending upward from the end edges of the base; and a pair of side walls (14) extending upward from the side edges of the base, each of the side walls including an upper band portion connected to the base by inwardly-offset columns (20,18), the upper band portions each including at least one upper peak protruding upwardly (26) and at least one complementary lower recess aligned below the at least one upper peak and a lower peak protruding downwardly and at least one complementary upper recess (30) aligned above the at least one lower peak  (Figure 3).  

As to claim 4, Meers `303 further discloses the upper band portions each include an outer wall portion, the crate further including a plurality of upper dividers each having an angled inner wall portion (52) and a rib (54) extending from the outer wall portion to the angled inner wall portion, the rib spaced downward from an upper edge of the outer wall portion.  
As to claim 5, Meers `303 further discloses the upper band portion on one of the side walls is identical to the upper band portion of the other of the side walls (Figure 1 shows the side wall with recess first on both end and a peak at the center of the side wall which the two side wall are identical to each other).  
Claims 13-14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apps et al (8,893,891)
As to claim 13, Apps discloses beverage crate (10) comprising: a base (12) having opposed end edges (shorter edge) and opposed side edges (longer edge); a pair of end walls (16)  extending upward from the end edges of the base, each end wall including an upper edge having an outer portion (outer portion would be the outer surface) and an inner portion (26 comprises upper column portion and lower column portion) , wherein the inner portion projects upwardly higher than the outer portion on each end wall (Figure 1, the upper column portion project higher than outer portion) ; and a pair of side walls (14) extending upward from the side edges of the base, each of 
As to claim 14, Apps further discloses the inner portion (26) has a convex upper surface curving about an axis generally parallel to the side edges of the base (the inner portion 26 having round corner and edge which curves about an axis generally parallel to the side edge of the base).  
As to claim 18, Apps further discloses a projecting portion (26, upper column portion) of the inner portion projects upwardly higher than the outer portion (Figure 1, the upper column portion project higher than outer portion), and wherein the projecting portion is at least substantially centered on the respective end wall (Figure 1).
As to claim 19, Apps further discloses the projecting portion has a convex upper surface (convex does not necessary to be curve, Merriam_webster online dictionary discloses that a geometric figure with a convex set when combined with its interior such as convex polygon, the convex polygon does not have curved side wall https://www.merriam-webster.com/dictionary/convex).
As to claim 20, Apps further discloses a projecting portion (26, upper column portion) of the inner portion projects upwardly higher than the outer portion (Figure 1, the upper column portion project higher than outer portion), and wherein the projecting portion is at least substantially centered on the respective end wall (Figure 1) and the projecting portion has a convex upper surface (convex does not necessary to be curve, Merriam_webster online dictionary discloses that a geometric figure with a convex set when combined with its interior such as convex polygon, the convex polygon does not have curved side wall https://www.merriam-webster.com/dictionary/convex).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Meers et al (2014/0110303), further in view of Wiedmann et al (8,474,617).
As to claim 9, Meers  does not disclose at least one lug projecting outward from the base in a plane parallel to the base along an axis generally parallel to the end edges of the base, the band portion includes at least one recess for receiving the at least one lug of an identical crate nested therein.  Nevertheless, Wiedmann discloses a stackable and nestable beverage crate comprises at least one lug (Figure 1 with lug projection at 52) projecting outward from the base (11) in a plane parallel to the base along an axis generally parallel to the end edges of the base, the band portion includes at least one recess for receiving the at least one lug of an identical crate nested therein (Also shown in Figure 1 with recess at the oppose side wall near the upper band  between the columns (60, the projection lug must be position in the recess in order to properly nest the plurality of crates together).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base and the upper band of Meers with projecting lug at the base and recess at the upper band .
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Apps et al (7,086,531).
As to claims 10-11, Apps further discloses the at least one upper peak of one of the pair of side walls is directly across from the at least one upper recess on the other of the pair of said walls (Figure 2 of Apps) and the peak is in wave shape, but does not disclose the at least one upper peak includes a plurality of overlapping convex projections.  t would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the peaks of Apps with overlapping convex project because the selection of the specific design of the peak such as disclosed by Apps or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.  Furthermore, a change in aesthetic (ornamental) design generally will not support patentability.  MPEP 2144.04.
As to claim 12, App as modified further discloses a plurality of interior columns (30) extending upward from the base between the pair of end walls and between the pair of sidewalls, the end walls further including handle (64) openings (openings are formed below the handle 64) formed there through.  
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Apps et al (8,893,891) in view of Stahl (7,793,783).
As to claims 15-17, Apps does not disclose the inner portion has a plurality of ribs facing an interior of the crate, the plurality of ribs are generally vertical.  Stahl 
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736